DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 19-20, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al (US Publication No. 2016/0064541) in view of Cantoro et al (US Publication No. 2017/0345927) and Sano et al (US Publication No. 2015/0249143).
Regarding claims 1, 34, Diaz discloses a semiconductor device, comprising: a substrate ¶0013; a pillar-shaped active region extending vertically on the substrate Fig 5Q, wherein the active region comprises a first source/drain region Fig 5Q, s1/s2 at a lower portion thereof, a second source/drain region Fig 5Q, d1/d2 at an upper portion thereof, a channel region Fig 5Q, c1/c2 between the first source/drain region and the second source/drain region and close to a peripheral surface thereof Fig 5Q, and a gate stack Fig 5Q, G1/G2 formed around a periphery of the channel region Fig 5Q. Diaz discloses all the limitation but silent on the body region. 
Whereas Cantoro discloses a semiconductor device, comprising: a substrate Fig 1, 110; a pillar-shaped active region extending vertically on the substrate Fig 1, a Fig 1, CH1 between the first source/drain region Fig 1, 110S and the second source/drain region Fig 1, 126D, and a body region Fig 1, 126 inside the channel region; and a gate stack formed around a periphery of the channel region Fig 1. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the transistor and incorporate the arrangement of Cantoro to improve device performance ¶0003.Diaz and Cantoro disclose all the limitation but silent on the specifics of the body region. 
Whereas Sano discloses a body region Fig 2B, 252 on a laterally inner side of the channel region Fig 2B. Diaz, Cantoro and Sano are analogous art because they are directed to vertical devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Diaz because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Diaz to improve device performance ¶0002, 0049-0051.
Regarding claim 2, Cantoro in view of Diaz discloses wherein there are a plurality of such semiconductor devices disposed on the substrate, wherein respective body regions of at least some of the semiconductor devices are electrically isolated from each other Fig 7A-7B, 16
	Regarding claim 3, Diaz and Cantoro discloses wherein the active region comprises a first source/drain layer, a channel layer, and a second source/drain layer which are stacked in sequence on the substrate, wherein the first source/drain region is formed substantially in the first source/drain layer, the second source/drain region is formed substantially in the second source/drain layer, and the channel region is formed substantially in the channel layer Diaz Fig 5Q and Cantoro Fig 1.
Regarding claim 5, Diaz in view of Cantoro discloses wherein the body region forms an ultra-steep well structure with respect to the channel region ¶0025.
Regarding claim 6, Diaz and Cantoro discloses wherein the body region, the channel region, and a gate dielectric layer in the gate stack form a quantum well structure Diaz Fig 5Q and Cantoro Fig 1.
Regarding claim 7, Cantoro discloses wherein there is a doping interface or a crystalline interface between the body region and the channel region ¶0038-0041.
Fig 8A-8B.
Regarding claim 19, Diaz and Cantoro discloses wherein the channel region has its ends close to the respective source/drain regions doped to a certain extent Diaz Fig 5Q and Cantoro Fig 1.
Regarding claim 20, Cantoro discloses wherein the first source/drain region and the second source/drain region are doped to have different conductivity types ¶0038-0041.
Regarding claim 35, Cantoro discloses further comprising a display operatively coupled to the integrated circuit and a transceiver operatively coupled to the integrated circuit Fig 16 ¶0143-0146.
Regarding claim 36, Cantoro discloses the electronic device according to claim 34, wherein the electronic device comprises a smart phone, a computer, a tablet computer, an artificial intelligence device, a wearable device, or a mobile power supply ¶0146.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al (US Publication No. 2016/0064541) in view of Cantoro et al (US Publication No. 2017/0345927) and Sano et al (US Publication No. 2015/0249143) and in further view of Cheng et al (US Publication No. 2017/0338334).
	Regarding claim 17, Diaz and Cantoro disclose all the limitations except for the spacer. Whereas Cheng discloses dielectric spacers Fig 6, 45 and Fig 6, 65 surrounding respective ends of the channel region, wherein the dielectric spacers cause the ends of the channel region to be recessed with respect to peripheral surfaces of the Fig 6 ¶0049 and 0052. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Diaz and incorporate spacers to further insulate the source and drain region.
Regarding claim 18, Cheng discloses wherein the dielectric spacer comprises a dielectric with a low dielectric constant or gas Fig 6 ¶0049 and 0052.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al (US Publication No. 2016/0064541) in view of Ko et al (CN Publication No. 107706094A).
	Regarding claim 21, Diaz discloses a method of manufacturing a semiconductor device, comprising: disposing a stack of a first source/drain layer Fig 5A, SL, a preliminary channel layer Fig 5A, CL, and a second source/drain layer on a substrate Fig 5A, DL; forming a mask layer Fig 5A, HM in a form of grid on the stack, the mask layer comprising body portions at intersections of the grid  portions between the respective body portions; defining, in the stack, a plurality of active regions corresponding to the respective body portions using the mask layer Fig 5B, wherein in each of the active regions, the preliminary channel layer has its periphery recessed with respect to those of the first source/drain layer and the second source/drain layer; forming, in each of the active regions, a channel layer in a recess formed by the periphery of the preliminary channel layer with respect to those of the first source/drain layer and the second source/drain layer Fig 5C-5Q; and forming gate stacks around  Fig 5Q.Diaz discloses all the limitations but silent on the arrangement of the mask pattern. 
Whereas Ko discloses a mask layer comprising body portions at intersections of the grid and bridge portions between the respective body portions Fig 1 and 3. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the mask and incorporate the mask pattern of Ko to develop an improved manufacturing step and cost.
Regarding claim 22, Diaz discloses wherein disposing the stack comprises doping the preliminary channel layer into a certain conductivity type ¶0035.

Allowable Subject Matter
Claims 4,  9 -16, 23-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations prompted the examiner to introduce new grounds of rejection. 
In response to applicants argument on Page 14, the rejection to claims 21-22 are maintained. Claim 21 is an independent claim and is not dependent on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811